Citation Nr: 0301769	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  02-03 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder, to include as secondary to a service-
connected right knee disability. 

(The issues of entitlement to service connection for a back 
disorder, and a left knee disorder, to include as secondary 
to a service-connected right knee disorder, will be addressed 
in a separate decision.)


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from December 1965 to 
September 1967, and from January 1991 to July 1991.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  At present, the 
case is before the Board for appellate review.

The Board notes that the February 2002 statement of the case 
issued following the December 2000 rating decision made a 
finding that new and material evidence had been submitted, 
reopened the claims on appeal, and denied entitlement to 
service connection for back and left knee disorders.  
However, the United States Court of Appeals for Veterans 
Claims (Court) has held that, in matters such as these, the 
Board has a legal duty to consider the issue of whether new 
and material evidence has been submitted to reopen a claim, 
regardless of the RO's actions.  See Barnett v. Brown, 8 Vet. 
App. 1 (1995).  Furthermore, if the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  Therefore, the issues currently before 
the Board are whether new and material evidence has been 
received to reopen the claims of entitlement to service 
connection for a back disorder, and a left knee disorder, to 
include as secondary to a service-connected right knee 
disorder, as further discussed below.

Additionally, following a reopening of the veteran's claims 
as discussed below and pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board is undertaking additional 
development on the issues of service connection for a back 
disorder, and a left knee disorder, to include as secondary 
to a service-connected right knee disorder.  When the Board 
completes the required development, it will notify the 
veteran as required by Rule of Practice 903.  67 Fed. Reg. 
3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the appellant by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  In an October 1994 rating decision, the veteran was 
originally denied his claim of service connection for a back 
disorder.  He timely perfected his appeal regarding this 
issue, and in a March 1996 Board decision, the Board denied 
the veteran's claim seeking entitlement to service connection 
for a back disorder.  

3.  In an August 1996 rating decision, the veteran was 
originally denied his claim of service connection for a left 
knee disorder.

4.  In a February 1998 rating decision, the RO declined to 
reopen the claims of service connection for a back disorder, 
and a left knee disorder.  The veteran was informed of this 
decision and of his appellate rights that same month, but he 
did not file a timely appeal with respect to these issues.  
This decision is final. 

5.  The evidence associated with the claims file since the 
February 1998 rating decision is, either by itself or in 
connection with evidence already of record, so significant 
that it must be considered to decide fairly the merits of the 
veteran's claims of entitlement to service connection for a 
back disorder, and a left knee disorder, to include as 
secondary to a service-connected right knee disorder. 


CONCLUSIONS OF LAW

1.  The unappealed February 1998 RO decision, which declined 
to reopen the previously denied claims of service connection 
for a back and left knee disorders, is final.  38 U.S.C.A. 
§ 7105 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2002).  

2.  The evidence received since the February 1998 rating 
decision is new and material, and the claims of service 
connection for a back disorder, and a left knee disorder, to 
include as secondary to a service-connected right knee 
disorder, are reopened.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. §§ 3.156(a) (effective prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126) became effective.  This 
liberalizing legislation is applicable to all claims for VA 
benefits, to include claims to reopen previously denied 
claims of service connection.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Besides eliminating the requirement 
that a claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and contains an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments, which apply 
only to claims governed by Part 3 of the Code of Federal 
Regulations, were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which was made effective 
August 29, 2001.  While the VCAA and the regulations 
implementing the VCAA provide in some circumstances for VA to 
obtain an additional medical examination or opinion, special 
provisions apply to claims to reopen finally adjudicated 
claims filed after November 9, 2000 allowing such development 
only if new and material evidence is presented or secured, 
given that the claim was previously denied.

In this regard, the Board observes that the VCAA appears to 
have left intact the requirement that a claimant must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  However, the regulation provisions 
affecting the adjudication of claims to reopen a finally 
decided claim are applicable only to claims received on or 
after August 29, 2001.  66 Fed. Reg. at 45,620.  Because the 
veteran's claim to reopen the previously denied claims of 
service connection for back and left knee disorders were 
received prior to that date (per a VA form 21-4138 (Statement 
in Support of Claim) received September 2000), those 
regulatory provisions do not apply.

The Board finds no prejudice to the appellant in this case by 
proceeding with the adjudication of the issues of whether new 
and material evidence has been received to reopen the claims 
of entitlement to service connection for a back and left knee 
disorders.  The RO has complied with the notice and duty to 
assist provisions of the VCAA.  Specifically, the veteran was 
advised by the RO of the information required to substantiate 
the claims on appeal.  In this regard, the Board notes that 
collectively, via the December 2000 rating decision, an April 
2001 RO letter, and the February 2002 statement of the case, 
the appellant was provided with information regarding the 
evidence needed to substantiate his claims.  He was informed 
of the need to submit new and material evidence sufficient to 
reopen the previously denied claims, including evidence of a 
nexus between the claimed disorders and service.  
Additionally, in the April 2001 RO letter and the February 
2002 statement of the case, the appellant was given specific 
information with respect to the changes in the law pursuant 
to the VCAA, as well as to the new VA duties to assist 
pursuant to the VCAA.  The appellant was also given the 
opportunity to identify additional relevant evidence that may 
substantiate the claims, including via April 2001 and July 
2002 RO letters.  Furthermore, the appellant was given the 
opportunity to present testimony/evidence at an appeals 
hearing, but he declined such opportunity.  The Board is not 
aware of the existence of additional relevant evidence in 
connection with the claims on appeal.  Therefore, the Board 
may proceed with its appellate review without prejudice to 
the appellant.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Bernard v. Brown, 4 Vet. App. 384 (1993).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this regard, in an 
October 1994 rating decision, the veteran was originally 
denied his claim of service connection for a back disorder.  
He timely perfected his appeal regarding this issue, and in a 
March 1996 Board decision, the Board denied the veteran's 
claim seeking entitlement to service connection for a back 
disorder.  With respect to the claimed left knee disorder, in 
an August 1996 rating decision, the veteran was originally 
denied his claim of service connection for a left knee 
disorder.

Following the appellant's request to reopen his claims, in a 
February 1998 rating decision, the RO declined to reopen the 
claims of service connection for a back disorder, and a left 
knee disorder.  The veteran was informed of this decision and 
of his appellate rights that same month, but he did not file 
a timely appeal with respect to these issues.  This decision 
is final.  38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2002).

As previously noted, a claim based on the same factual basis 
may not be considered.  See 38 C.F.R. § 20.1103 (2002).  The 
exception to this rule is 38 U.S.C.A. § 5108 (West 1991), 
which states, in part, that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001, separately defines "new" as 
not previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001)(codified as amended at 38 C.F.R. § 3.156(a)).  In 
this case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the veteran's case as the claim was filed prior 
to August 29, 2001.

In this case, the evidence submitted since the February 1998 
rating decision includes medical records from the San Juan VA 
Medical Center dated from 1997 to 1999.  These records 
basically describe the treatment the veteran has received for 
various health problems.

A July 1999 VA examination report mainly describes the status 
of the veteran's right knee, but also notes that in 1991 he 
sustained an injury to his knees while jumping from a 2 1/2 ton 
truck to the ground, landing on his feet and striking his 
knees.  The examination report further indicates that the 
veteran complained of pain and grimace when bending his knees 
at this time.

July 2000 magnetic resonance imaging (MRI) of the back and 
left knee revealed diagnoses of mild degenerative changes of 
the lower thoracic and lumbosacral spine, mild concentric 
disc bulging from L3 to S1, minimal posterior left 
paracentral disc herniation at L5-S1, suspected artifactual 
density traversing the 5th lumbar vertebral body, left knee 
joint effusion, torn medial meniscus posterior horn, and mild 
degenerative changes of the left joint.

A February 2001 report from M. Ramos, M.D., indicates that, 
in 1991 while in Saudi Arabia, the veteran jumped out of the 
back of truck with a walk-in-freezer onto the floor where he 
slipped on ice formed on that area.  He landed on both hands 
and knees, slipping again, rolling and impacting his back.  
As a result, the veteran injured both knees and the mid and 
low back.  It was Dr. Ramos' opinion that, based on the 
veteran's history, the veteran sustained injuries to the 
knees and low back during his active service in the Army in 
1991, and that the described impact of the fall was 
significant enough to cause the injuries the veteran 
described, as well as the sequelae he now presents.  The 
veteran was diagnosed with chronic right lumbosacral 
radiculopathy at L4-S1, chronic acute lumbosacral and right 
gluteal and piriformis fibromyositis, subacute cervico-
thoracic fibromyositis, and chronic post-traumatic meniscal 
tear of the right knee with history of impact to the knees. 

Lastly, April 2001 VA spine and joints examination reports 
regarding the back, show diagnoses of mild posterior left 
paracentral herniated nucleus pulposus at L5-S1 causing 
slight extrinsic impression upon the left neural root and L3-
5 bulging discs with degenerative joint disease by MRI in 
July 2000, and lumbosacral paravertebral myositis.  As well, 
the reports show left knee diagnoses of torn medial meniscus 
posterior horn, mild degenerative joint disease and left knee 
joint effusion by MRI of the left knee in July 2000.

Upon a review of the evidence, the Board finds that, although 
some of the evidence incorporated into the record after the 
February 1998 rating decision is in essence cumulative of 
previously submitted evidence, the record also includes new 
evidence which is not redundant or cumulative of other 
evidence previously considered.  As well, the Board finds 
that the new evidence is material to the issues under 
consideration.  Specifically, the Board finds that the 
February 2001 report from Dr. Ramos tends to indicate that 
the veteran's back and left knee disorders are related to an 
in-service injury, or are otherwise related to his active 
service.  Therefore, the additional evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claims.

Based on the foregoing, the Board finds that the recently 
submitted evidence warrants a reopening of the veteran's 
claims in that such evidence was not previously submitted to 
agency decisionmakers, bears directly and substantially upon 
the specific matters under consideration, is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered to fairly decide the merits of the claims.  
Accordingly, the appellant's claims of service connection for 
a back disorder, and a left knee disorder, to include as 
secondary to a service-connected right knee disorder, are 
reopened and the appeal is granted, to that extent only.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (effective 
prior to August 29, 2001). 




However, the evidence presented thus far does not warrant a 
grant of service connection for these disorders, and in light 
of the Veterans Claims Assistance Act of 2000, further 
development of the case is necessary prior to final 
adjudication.  Specifically, as noted above, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)), the Board is 
undertaking additional development on the issues of service 
connection.  When the Board completes the required 
development, it will notify the appellant as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing these issues.


ORDER

New and material evidence having been submitted, the claim of 
service connection for a back disorder is reopened; the 
appeal is granted to this extent only.

New and material evidence having been submitted, the claim of 
service connection for a left knee disorder, to include as 
secondary to a service-connected right knee disorder, is 
reopened; the appeal is granted to this extent only.


		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

